DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 15 December 2021 is acknowledged.  The traversal is on the ground(s) that “…a search of group I would reveal references relevant to Group II should any references exist.  Therefore, Applicant respectfully submits it would not be a burden for the Examiner search and exam claims encompassed by Groups I and II.”  This is not found persuasive because Group I is not limited to a deposition method, it is not even drawn to an overall substrate processing apparatus, just a carrier, such that references revealed in the search of Group I may not be applicable to Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 301.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Claim Objections
Claim 9 is objected to because of the following informalities:  punctuation appears to be missing/inadvertently deleted.  Appropriate correction is required.  In the meantime, Examiner has assumed the claim was meant to recite “a group consisting of: not equal to 0°, 45°, at least 30°, and less than 60°”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1, 13:  a holding assembly which has  been interpreted as an electrostatic or magnetic chuck, clamp or a support surface and equivalents thereto as set forth, e.g., in paras. 41-42 of the specification; claims 11:  a connecting assembly which has  been interpreted as a zig-zag shaped connecting element, meandering connecting element, wire-shaped connecting element or strip-shaped connecting element and equivalents thereto as set forth, e.g., in paras. 67 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2009/0139864 to Nakamura et al.
Regarding claim 1:  Nakamura et al. disclose a carrier (multiple structures) capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus comprising:  two side edges (15 and 20) opposing each other, a joining structure (17) arranged between the two sides, having a flat structure comprising a plurality of apertures (e.g. formed by lattice shape) and a holding assembly (18) configured for holding the substrate adjacent to the joining structure.
With respect to claim 2, the apertures are continuously circumferentially edged or bounded and have a polygonal boundary (see, e.g., Figs. 2A-B).
With respect to claim 3, the boundary of an aperture is formed as a polygon with at least three corners or wherein a boundary of an aperture is formed as a polygon with three to six corners (see, e.g., Figs. 2A-B).
With respect to claim 4, the joining structure has a lattice structure or is formed in a mesh-shaped design (see, e.g., Figs. 2A-B and para. 63).
With respect to claim 5, the joining structure is formed at least in some regions by a uniform 2National Stage of PCT/EP2018/066937Docket No.: ZIMR/0509USP Preliminary Amendment sequence of apertures, or wherein the joininq structure is formed at least in some regions by a periodic sequence of apertures.  
With respect to claim 12, the holding assembly comprises at least one of a group consisting of: an electrostatic chuck assembly, gecko chuck assembly, 
With respect to claim 14, Nakamura et al. disclose a carrier configured for holding and transporting a substrate in a transport direction in a vacuum processing system, comprising: two side edges (15) opposing each other, the side edges being an upper edge and a lower edge for a vertically oriented substrate; at least one holding bar (20) for fixing the substrate to the carrier, the holding bar being arranged at at least one of the side edges; and a joining structure (17) arranged between the side edges, having a flat structure comprising a plurality of apertures exposing the substrate at a back side of the substrate.  
With respect to claim 17, as the claimed invention is drawn merely to the carrier, transport direction is considered a consideration of intended use and the size of the substrate is considered a recitation drawn to the article worked upon by the apparatus, neither of which is considered a structural feature of the claimed apparatus.  The courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and the inclusion of material or article 
With respect to claim 18, the joining structure is configured to provide structural integrity (i.e. support) to the carrier.  (see, e.g., para. 64).  Examiner also notes that this appears to be a recitation drawn to an intended use of the apparatus and the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim(s) 1-2, 4-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2007/0261956 to Ulrich.
Regarding claim 1:  Ulrich discloses a carrier (multiple structures) capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus comprising:  two side edges (6) opposing each other, a joining structure (inner area formed in “chessboard-like fashion” with receptacles)  arranged between the two sides, having a flat structure comprising a plurality of apertures (receptacles) and a holding assembly (17) configured for holding the substrate adjacent to the joining structure.
With respect to claim 2, the apertures are continuously circumferentially edged or bounded and have a polygonal boundary (see, e.g., Figs. 1-2).
With respect to claim 4, the joining structure has a lattice structure or is formed in a mesh-shaped design (see, e.g., Figs. 1-2).
With respect to claim 5, the joining structure is formed at least in some regions by a uniform 2National Stage of PCT/EP2018/066937Docket No.: ZIMR/0509USPPreliminary Amendmentsequence of apertures, or wherein the joininq structure is formed at least in some regions by a periodic sequence of apertures  (see, e.g., Figs. 1-2). 
With respect to claim 6, the carrier comprises at least two joining structures (11 and 12).
With respect to claim 7, the at least two joining structures are arranged in a layer-shaped structure comprising at least two layers.  See, e.g., Fig. 1. 
With respect to claim 8, the layers are arranged one on top of the other.  See, e.g., Fig. 1. 
With respect to claim 9, the at least two joining structures are arranged with respect to each other rotated or flipped by an angle beinq at least one of a group consistinq of:  not equal to 00 (for example 1800).  
With respect to claim 10, the joining structure or each joining structure is formed as i) a milled structure or ii) a bent wire structure.  See e.g., para. 26.
With respect to claim 11, the joining structures arranged one on top of another are interconnected by a connecting assembly (13), or wherein joining structures arranged one on top of another are interconnected by a connecting assembly, the connecting assembly, comprising zig-zag-shaped or meander-shaped.  
With respect to claim 12, the holding assembly comprises at least one of a group consisting of: an electrostatic chuck assembly, gecko chuck assembly, 
With respect to claim 17, as the claimed invention is drawn merely to the carrier, transport direction is considered a consideration of intended use and the size of the substrate is considered a recitation drawn to the article worked upon by the apparatus, neither of which is considered a structural feature of the claimed apparatus.  The courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
With respect to claim 18, the joining structure is configured to provide structural integrity (i.e. support) to the carrier.  (see, e.g., paras. 25-26).  Examiner also notes that this appears to be a recitation drawn to an intended use of the apparatus and the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2009/0139864 to Nakamura et al.
Regarding claim 13:  Nakamura et al. disclose a carrier (multiple structures) capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus substantially as claimed and comprising:  two side edges (15 and 20) opposing each other, a joining structure (17) arranged between the two sides, having a flat structure comprising a plurality of apertures (e.g. formed by lattice shape) and exposing the substrate; and a holding assembly (18) configured for holding the substrate adjacent to the joining structure.
However, Nakamura et al. fails to explicitly disclose the plurality of apertures having an aperture ration of at least 0.6.
Nevertheless, the drawings appear to indicate such a ratio, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide such a configuration based thereon.
Additionally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2007/0261956 to Ulrich.
Regarding claim 13:  Ulrich discloses a carrier (multiple structures) capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus comprising:  two side edges (6) opposing each other, a joining structure (inner area formed in “chessboard-like fashion” with receptacles)  arranged between the two sides, having a flat structure comprising a plurality of apertures (receptacles) and a holding assembly (17) configured for holding the substrate adjacent to the joining structure.
However, Ulrich fails to explicitly disclose the plurality of apertures having an aperture ration of at least 0.6.
Nevertheless, the drawings appear to indicate such a ratio, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide such a configuration based thereon.
Additionally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
USP 2005/0081791 discloses a joining structure with comprising a plurality of apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716